PER CURIAM.
Eric Mallon appeals his sentence of life imprisonment with a minimum mandatory 25 years followed by 20 years’ probation. The State correctly concedes the probationary portion of Mallon’s sentence is error. Whitehead v. State, 583 So.2d 418 (Fla. 5th DCA 1991); Dirk v. State, 478 So.2d 1190 (Fla. 5th DCA 1985). Accordingly, Mallon’s sentence is corrected to delete the 20 year term of probation.
Conviction AFFIRMED, Sentence as amended AFFIRMED.
DAUKSCH, GOSHORN and PETERSON, JJ., concur.